Citation Nr: 0640193	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  06-10 379	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for venous 
insufficiency in the lower extremities.

2.  Entitlement to service connection for arthritis of the 
hands, to include basilar joint sprains.

3.  Entitlement to an increased rating for residuals of a 
left tibia fracture, currently evaluated as 30 percent 
disabling.

4.  Evaluation of service-connected left leg lengthening, 
evaluated as non-compensably disabling from August 13, 2003.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
2001. 

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and September 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDING OF FACT

In October 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that she wished to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (WAYNE M. 
BRAEUER)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

With the above criteria in mind, in October 2006, prior to 
the promulgation of a decision in the appeal, the appellant 
notified the Board that she wised to withdraw her appeal.  
Therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


